PER CURIAM.
This action was brought to recover on four promissory notes. Defendants answered admitting the execution of the notes, but alleged that they had been induced to execute the notes by fraud and misrepresentation, and without consideration. To this answer plaintiff demurred on the ground that the answer does not state facts sufficient to constitute a defense to the causes of action pleaded in the complaint. The demurrer was overruled by the trial court, and plaintiff appeals.
We are of the opinion that the answer is sufficient to raise an issue of fact and that the demurrer was properly overruled.
The order appealed from is affirmed.
SHERWOOD., P. J., and BURCH and CAMPBELL, JJ., concur.
BROWN, J., absent and not participating.